Citation Nr: 9900278	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98 - 01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for an acquired psychiatric 
disability on a direct basis or as secondary to a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from January to July 1980. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of September 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In November 1998, the veteran 
canceled his request for a personal hearing at the RO before 
a traveling Member of the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a low back disability 
because it did not take into account or properly weigh the 
medical and other evidence of record.  It is contended that 
he sustained a back injury during active service while 
jumping over an obstacle course during basic training at Fort 
Dix, New Jersey, in 1979.  It is contended that, although he 
was put on bed rest for two weeks, a drill sergeant did not 
respect this, and required him to go on marches and carry 
heavy loads.  The appellant further contends that the RO 
erred in failing to grant entitlement to service connection 
for an acquired psychiatric disability on a direct base or as 
secondary to the low back disability for which service 
connection is currently sought.  It is contended that his 
current psychiatric disability was incurred during active 
service or that it is the result of the low back disability 
claimed to have had its onset during active service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for a low back disability is well grounded.  It is 
the further decision of the Board that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for an acquired psychiatric disability on 
a direct basis or as secondary to a low back disability is 
well grounded.  


FINDINGS OF FACT

1.  Clear and unmistakable medical evidence establishes that 
a chronic low back disability preexisted service entry; that 
disability underwent no chronic increase in severity during 
the veterans period of active service.  

2.  An acquired psychiatric disability was not manifest 
during active service, at the time of service separation, 
during the initial postservice year, or at any time prior to 
July 1995, approximately 15 years after service separation.  

3.  No competent medical evidence has been presented which 
links or relates the veterans low back disability or his 
acquired psychiatric disability to his period of active 
service or to a service-connected disease or injury.  

4.  The claims of entitlement to service connection for a low 
back disability and for an acquired psychiatric disability on 
a direct or secondary basis are not plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for a low 
back disability and for an acquired psychiatric disability on 
a direct or secondary basis are not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims Not Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for a low back disability 
and for an acquired psychiatric disability on a direct basis 
or as secondary to a service-connected disease or injury.  If 
he has not, his appeal must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993). ).  For the reasons set forth below, the Board 
finds that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for a low back disability and for an 
acquired psychiatric disability on a direct basis or as 
secondary to a service-connected disease or injury are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 
at 93; Tirpak v. Derwinski, 2 Vet. App. 609 (1992);  Murphy, 
at 80.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995), affirmed per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied because the veterans service entrance 
examination, conducted in January 1980, shows diagnoses of 
chronic low back pain and lumbosacral strain; a report of 
orthopedic evaluation in October 1990 shows a diagnosis of 
musculoligamentous strain; and a report of magnetic resonance 
imaging (MRI) in March 1995 shows clinical findings of 
herniated lumbar discs at L2-3, L3-4, and L4-5, with 
hypertrophic facet disease, spinal canal narrowing, and 
foraminal encroachment.   As to the psychiatric disability 
issue, the record shows that the veteran was treated 
beginning in July 1995 at a VA facility for depression and 
thoughts of suicide.  A VA psychiatric consultation was 
requested and major depression, single episode was diagnosed.  
Treatment continued at the VA mental health clinic into 1997, 
with diagnoses of adjustment disorder and anxiety.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no medical evidence that the veteran 
sustained any low back injury or aggravation of his 
preexisting lumbosacral strain during his period of active 
service.  Further, an acquired psychiatric disability was not 
manifest during active service, at the time of service 
separation, or at any time prior to July 1995, approximately 
15 years after service separation.  While the veterans 
assertions must generally be regarded as credible for 
purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that lay persons, such as 
the veteran and his mother, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.

In addition, the medical evidence of record clearly shows 
that the veteran sustained an injury to his lower back, 
diagnosed as right sacroiliac, on March 11, 1976, at age 
16, after falling from a porch at school onto tree roots.  
That record reflects a diagnosis of right sacroiliac.  
Records from the same private physician show that on March 
25, 1976, the veteran fell from a garage roof, injuring his 
lower back.  A Report of Medical History prepared by the 
veteran in December 1979 shows that the veteran denied any 
history of recurrent back pain, while another service 
entrance examination of the veteran, conducted within three 
days of service entry and prior to entering basic training, 
shows that the veteran reported a 9-year history of chronic 
low back pain, worse in the past few weeks, and that he 
stated that he doubted his ability to complete basic combat 
training and subsequent training.  He was noted to be 
overweight for induction and to have a history of fracture of 
the right femur.  Orthopedic examination revealed obesity, 
back discomfort on motion, tight hamstrings, difficulty in 
walking on his heels, and X-ray evidence of a calcified 
fragment from the lower trochanter, left hip.  The diagnoses 
were obesity, tight hamstrings, and chronic low back pain.  
He was referred to Walson Army Hospital, Fort Dix, for 
further orthopedic evaluation.  The report from the Walson 
Army Hospital Orthopedic Clinic, also dated three days after 
service entry, showed that the veteran claimed low back pain 
in the lumbosacral area of gradual onset three days 
previously [i.e., the day he was sworn into service], without 
numbness, radiation, weakness, paresthesia or incontinence.  
It was noted by the examiner that on his service induction 
examination, the veteran had denied low back pain.  On 
orthopedic examination, the veteran was found to be obese, 
with forward flexion to 80 degrees, tender paraspinal muscles 
without spasm, and X-ray evidence of six lumbar vertebrae.  
The orthopedic impression was lumbosacral strain and 
overweight, probably beyond the standards for induction.  The 
veteran was returned to the examination center for overweight 
evaluation and given a 10-day profile for limited duty due to 
lumbosacral strain.  No further complaint, treatment, or 
findings of a low back disability were shown during the 
veterans remaining period of active service.  On July 9, 
1980, he was referred to the Medical Examination Facility, 
Fort Campbell, Kentucky, for a separation medical 
examination.  The veteran declined such examination, and was 
administratively separated under the Expeditious Discharge 
Program on July 18, 1980 for failure to maintain acceptable 
standards for retention.  The veterans service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of an acquired psychiatric disability during active 
service, at the time of service separation, or at any time 
prior to July 1995, 15 years after service separation.  As 
stated before, lay persons, such as the veteran and his 
mother, are not competent to offer evidence that requires 
medical knowledge, such 

as the diagnosis or cause of a disability.  See Grottveit, at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If 
such testimony is not competent, it cannot be probative.

The Board finds that the appellant has not met the 
requirement of item (2) that lay or medical evidence be 
submitted of incurrence or aggravation of a low back 
disability during active service or of incurrence of an 
acquired psychiatric disability during active service or as 
secondary to a service-connected disease or injury.  

Finally, the appellant has not met the requirement of item 
(3), that he present evidence of a nexus, in the form of 
medical evidence, between an inservice injury or disease and 
his current low back disability or his acquired psychiatric 
disability on a direct basis or as secondary to a service-
connected disease or injury.  The Court has held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit, at 93.  While the 
record shows that the appellant was found to have a 
preexisting low back disability, diagnosed as chronic low 
back pain and lumbosacral strain, on service entrance 
examination in January 1980, there is no competent medical 
evidence demonstrating any additional inservice low back 
trauma or aggravation of the preservice chronic low back pain 
and lumbosacral strain during active service, and he has not 
provided any competent medical opinion or authority which 
links or relates his current low back disability to his 
period of active service.  Further, there is no competent 
medical evidence demonstrating the presence of an acquired 
psychiatric disability during active service, and he has not 
provided any competent medical opinion or authority which 
links or relates his current psychiatric disabilities to his 
period of active service or to a service-connected disease or 
injury.  The appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Grottveit, at 93.

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his 

claims of entitlement to service connection for a low back 
disability and for an acquired psychiatric disability on a 
direct basis or as secondary to a service-connected disease 
or injury are well grounded.  Accordingly, those claims are 
denied.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting competent medical 
evidence establishing the clinical presence of an acquired 
psychiatric disability or aggravation of his preservice back 
disability during his period of active service, or linking or 
relating his current low back disability or psychiatric 
disability to trauma or pathology experienced during active 
service or to a service-connected disease or injury.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veterans 
claims for service connection for a low back disability and 
for an acquired psychiatric disability on a direct basis or 
as secondary to a service-connected disease or injury on a 
ground different from that of the RO, that is, on the basis 
of whether the veterans claims for service connection for 
those disabilities are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by this decision.  In assuming that this 
particular claim was well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-
394 (1993).  To remand this case to the RO for consideration 
of the issue of whether the appellants claim for service 
connection for a low back disability and for an acquired 
psychiatric disability on a direct basis or as secondary to a 
service-connected disease or injury are well grounded would 
be pointless and, in light of the legal authority cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92); 57 Fed. Reg. 49, 
747 (1992).



ORDER

Evidence of well-grounded claims not having been submitted, 
the claims for service connection for a low back disability 
and for an acquired psychiatric disability on a direct basis 
or as secondary to a service-connected disease or injury are 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under  38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
